Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-137
                        Lower Tribunal No. 21-6911
                           ________________


                         Danielle Montes-Bolden,
                                 Appellant,

                                     vs.

                              Lina Beauvais,
                                 Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Milton
Hirsch, Judge.

      Law Office of Ennis Leon Jacobs, Jr., and Ennis Leon Jacobs, Jr.
(Tallahassee), for appellant.

      The Law Offices of Duane E. Baum, P.A., and Duane E. Baum
(Plantation), for appellee.


Before FERNANDEZ, C.J., and EMAS and SCALES, JJ.


     PER CURIAM.
      The subject of this family dispute is a “vulnerable adult,” 1 Andre

Beauvais, an elderly gentleman who is the husband of appellee Lina

Beauvais and, from an earlier marriage, the father of appellant Danielle

Montes-Bolden. Montes-Bolden appeals a December 3, 2021 trial court

order that: (i) vacated a November 24, 2021 temporary protective injunction2

that had enjoined Lina Beauvais from caring for and having contact with her

husband, and from residing in the dwelling that she shared with him; and (ii)

removed Montes-Bolden from the same dwelling, effectively enjoining

Montes-Bolden from caring for and having contact with her father.

      The trial court entered the November 24th temporary protective

injunction ex parte and set a full hearing on Montes-Bolden’s injunction

petition for December 2, 2021. After having to leave her home to comply with

the injunction, Lina Beauvais filed an emergency motion to vacate the

injunction. On December 2nd, the trial court conducted an evidentiary



1
  “‘Vulnerable adult’ means a person 18 years of age or older whose ability
to perform the normal activities of daily living or to provide for his or her own
care or protection due to mental, emotional, sensory, long-term physical, or
developmental disability or dysfunction, or brain damage, or the infirmities of
aging.” § 415.102(28), Fla. Stat. (2021).
2
   The trial court entered the temporary protective injunction pursuant to
section 825.1035 of the Florida Statutes (2021). This statute provides for the
entry of a temporary injunction to protect a vulnerable adult primarily from
financial exploitation. See §§ 825.103, 825.1035, Fla. Stat. (2021).

                                       2
hearing on both Montes-Bolden’s petition and Beauvais’s motion and

entered the challenged order the following day.

      We affirm the portion of the challenged order that vacates the

temporary protective injunction, 3 but we reverse the portion of the order that,

sua sponte, barred Montes-Bolden from Andre Beauvais’s residence and

from having any contact with Andre Beauvais without prior court approval.

Beauvais’s emergency motion to vacate did not seek injunctive relief against

Montes-Bolden, and a trial court may not grant injunctive relief sua sponte.

First Union Nat’l Bank of Fla., N.A. v. Peoples Nat’l Bank of Commerce,

Miami, 644 So. 2d 538, 539 (Fla. 3d DCA 1994) (“We . . . reverse the

injunctive aspects of the subject order . . . because, without dispute, this

injunctive relief was entered sua sponte by the court in the absence of

required pleadings and notice.”); see Grand Venetian Condo. Ass’n v.

Prince, 916 So. 2d 66, 66 (Fla. 3d DCA 2005).

      Affirmed in part, reversed in part.




3
 Our standard of review is abuse of discretion. “A trial court is afforded broad
discretion in granting, denying, dissolving, or modifying injunctions, and
unless a clear abuse of discretion is demonstrated, an appellate court must
not disturb the trial court’s decision.” Credo LLC v. Speyside Invests. Corp.,
259 So. 3d 893, 897-98 (Fla. 3d DCA 2018).


                                       3